[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                              No. 06-15776                ELEVENTH CIRCUIT
                                                              MAY 18, 2007
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                  D.C. Docket No. 04-02471-CV-T-17-MSS

SHARON WILDER,

                                                       Plaintiff-Appellant,

                                    versus

SEDGWICK CLAIMS MANAGEMENT SERVICES, INC.,

                                                       Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                               (May 18, 2007)

Before BIRCH, BLACK and COX, Circuit Judges.

PER CURIAM:

     Sharon Wilder appeals from the final judgment of the district court denying

summary judgment to her and granting summary judgment to Sedgwick Claims
Management Services, Inc. (Sedgwick) in her action to recover long-term disability

benefits under an ERISA plan.

      The sole issue on this appeal is whether the district court erred in granting

Sedgwick summary judgment (and denying Wilder summary judgment) based upon

its determination that Sedgwick’s denial of Wilder’s claim was not arbitrary and

capricious.

      After careful review, we conclude that Sedgwick was properly granted

summary judgment for the reasons stated in Part IV of the district court’s opinion.

(R.1-31 at 9-22.)

      AFFIRMED.




                                        2